Title: General Orders, 13 December 1777
From: Washington, George
To: 



Head-Quarters, at the Gulph [Pa.] Decr 13th 1777.
Parole Carlisle.C. Signs Potsgrove. White Marsh.


The officers are without delay to examine the arms and accoutrements of their men, and see that they are put in good order.
Provisions are to be drawn, and cooked for to morrow & next day—A gill of Whiskey is to be issued immediately to each officer, Soldier, and waggoner.
The weather being likely to be fair, the tents are not to be pitched: But the axes in the waggons are to be sent for, without delay, that the men may make fires & hut themselves for the ensuing night in the most comfortable manner.
The army is to be ready to march precisely at four o’clock to morrow morning.
An officer from each regiment is to be sent forthwith to the encampment on the other side Schuylkill, to search that and the houses for all stragglers, and bring them up to their corps—All the waggons not yet over are also to be sent for and got over as soon as possible.

Mr Archibald Reed is appointed paymaster to the 8th Pennsylvania regiment, and is to be respected as such.
